              Case 3:20-cr-00282-JO      Document 6          Filed 07/29/20   Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                         Case No. 3:20-CR-00282 --     :JO
         V.

 Noelle Angelina Mandolfo                          ORDER TO MODIFY CONDITIONS OF
                                                   RELEASE

IT IS ORDERED THAT the conditions of release be modified as follows:

Ordering the REMOVAL of following the conditions:

Do not participate in any protests, demonstrations, rallies, or assemblies while case is pending.

Do not enter within a five-block radius of the U.S. Comihouse at 1000 SW Third Ave, Pmiland,
OR 97204, except on official court business and with prior approval of Pretrial Services.


And REPLACE with the noted condition:

The defendant shall not be present between 10 pm and 6 am within the five blocks surrounding
the federal courthouse in Portland, Oregon, defined as SW Washington Street to the north, the
Willamette River on the east, SW Market Street to the south and SW Park Avenue to the west,
unless for employment purposes.




IT IS SO ORDERED THIS          )1        day of   <-J V--k/
                                                         I
                                                                 , 2020.




                                                                              U.S. Magistrate Judge



Submitted by U.S. Pretrial Services
